DETAILED ACTION
The Examiner acknowledges Claims 22, 26, 28-33 and 36-44 have been amended and Claims 34 and 35 have been cancelled.
Response to Arguments
Applicant’s arguments and amendments with respect to the Claim Objections have been fully considered and are persuasive.  The Objections of Claims 26, 28, 30, 40, 42 and 43 have been withdrawn. 
Applicant’s arguments and amendments with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections of Claims 28-31 and 41 have been withdrawn. 
Applicant’s arguments and amendments with respect to the Prior Art rejections have been considered but are moot because the amendments have necessitated a new ground(s) of rejection.
Claim Rejections - 35 USC § 112
Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This claim calls for “at least one joint” but depends from Claim 28 that already recited first and second joints. It is unclear if this joint is of the first or second or a different joint altogether.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-33 and 36-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent # 206329447 [hereinafter ‘447].
Regarding claim 22, ‘447 teaches in Figures 1-8, a method (Claim 5) for erecting [assembling (Page 3 of translation)] at least a section of a tower (Abstract) including a plurality of tower segments (10) [fragments (Page 4)] arranged one atop another [a plurality of tower slice (Page 2)] with a given upper tower segment (10) and a given lower tower segment (10) forming a horizontal joint therebetween [segments are assembled to form a separating tower (Page 8)], each tower segment (10) within the section including a supply structural segment (21 or 22) [climbing ladder or supporting arm (Page 4)] preassembled thereon [ladder in a rolling state when transported (Page 3)], the supply structural segments (21 or 22) configured to be joinable [assemble the ladder (Page 8)] to create a supply structure (20) [ladder assembly (Page 4)] extending along a height of the at least a section of the tower defined by the given upper tower segment (10) and the given lower tower segment (10), the supply structural segments (21 or 22) being fastened to the tower segment (10) with at least one fastening strut (23) [joint arm (Page 4)], the fastening strut (23) being connected to the supply structural segment (22) via a first joint (232) and to a wall of the tower segment (10) via a second joint (12), the method including the steps of: arranging the supply structural segment (21 or 22) of a given upper tower segment (10) in an assembly position [folded state (Abstract)]; placing the given upper tower segment (10) on a given lower tower segment (10) while the supply structural segment (21 or 22) of the given upper tower segment (10) is in the assembly position; moving the supply structural segment (21 or 22) of the given upper tower segment (10) from the assembly position to a connecting [the ladder can roll between a transport state (Fig 3) and a working state (Fig 1) (Abstract)] by swiveling the first joint (232) and the second joint (12); and connecting the supply structural segment (21 or 22) of the given upper tower segment (10) to the supply structural segment (21 or 22) of the given lower tower segment (10).
Regarding claim 23, ‘447 teaches in Figures 1-8, when in the assembly position [folded state (Abstract)], the supply structural segment (21 or 22) of the given upper tower segment (10) is arranged so that an upper end of the supply structural segment (21 or 22) of the given upper tower segment (10) projects above an upper edge of the given upper tower segment [see Figure 3].
Regarding claim 24, ‘447 teaches in Figures 1-8, when in the connecting position [between the folded state and working state], a lower end of the supply structural segment (21 or 22) of the given upper tower segment (10) is proximate the horizontal joint between the given upper tower segment and the given lower tower segment [the bottom edge of the tower segment shown in the Figures].
Regarding claim 25, ‘447 teaches in Figures 1-8, the steps are completed until a target height of the at least a tower section is reached (Page 5), and the supply structural segments are then moved into a use position [working state (Page 9)].
Regarding claim 26, ‘447 teaches in Figures 1-8, each supply structural segment (21 or 22) is swiveled by at least one joint [the first 232 or second 12] to move the structural supply segment from the assembly position [folded state (Abstract)] to the connecting [the ladder can roll between a transport state (Fig 3) and a working state (Fig 1) (Abstract)] and use position [working state (Page 9)].
Regarding claim 27, ‘447 teaches in Figures 6, a lower end of the supply structural segment (21) in a given upper tower segment (10) forms a connecting point (221) [first end of fastening strut has a connection hole (Page 6)] with an upper end of the supply structural segment (22) in a given lower tower segment (10), and wherein a tolerance compensation element [loosened fasteners (Page 7)] is located at the connecting point (221).
Regarding claim 28, ‘447 teaches in Figures 1-8, a section of a tower (Abstract) comprising: a tower segment (10) (Page 4) defining an interior, a longitudinal axis, and a wall: and a supply structural segment (21 or 22) [climbing ladder or supporting arm (Page 4)] preassembled in the interior of the tower segment (10) [ladder in a rolling state when transported (Page 3)], wherein the supply structural segment (21 or 22) is movable [rotatable (Abstract)] relative to the tower segment (10) and connected to the wall of the tower segment (10) so that the supply structural segment (21 or 22) can be moved from an assembly position [see Figure 3] to a connecting position [the ladder can roll between a transport state (Fig 3) and a working state (Fig 1) (Abstract)], wherein the supply structural segment (21 or 22) is fastened to the tower segment (10) with at least one fastening strut (23), the fastening strut (23) being connected to the supply structural segment (22) via a first joint (232) and to a wall of the tower segment (10) via a second joint (12), the first joint (232) and the second joint (12) configured to permit swiveling between their respective connections.
Regarding claim 29, ‘447 teaches in Figures 1-8, when in the connecting position [between the transport state (Fig 3) and the working state (Fig 1)] a lower end of the supply structural segment (21 or 22) projects below a lower edge of the tower segment with regard to the longitudinal axis [length of ladder will be greater than the…tower segment of longitudinal length (Page 6)].
Regarding claim 30, ‘447 teaches the supply structural segment is in the assembly position [folded state (Page 11)], relative to the longitudinal axis of the supply structural segment is fully arranged inside the tower segment [can avoid…a protruding state (Page 11)]
Regarding claim 31, ‘447 teaches in Figure 1, when the supply structural segment (21 or 22) is in the assembly position [folded state (Abstract)], relative to the longitudinal axis an upper end of the supply structural segment (21 or 22) projects above an upper edge of the tower segment.
Regarding claim 32, ‘447 teaches the supply structural segment is movable to a use position [working (Page 9)].
Regarding claim 33, ‘447 teaches in Figure 5, the supply structural segment (21 or 22) is attached to the wall of the tower segment via at least one joint (12).
Regarding claim 36, ‘447 teaches in Figures 1-8, in the connecting position [between the transport state (Fig 3) and the working state (Fig 1)] the at least one fastening strut (23) encloses an acute angle [like in Figure 3] with the longitudinal axis.
Regarding claim 37, ‘447 teaches in Figures 1-8, a tolerance compensation element [loosened fasteners (Page 7)] is located between the at least one fastening strut (23) and the supply structural segment (21 or 22).
Regarding claim 38, ‘447 teaches in Figures 1-8, the supply structural segment is movable to a use position [working (Page 9)] in which the supply structure element (21 or 22) extend parallel to the wall of the tower segment (10), in the use position [working (Page 9)] the supply structure segment (21 or 22) and the at least one fastening strut (23) enclosing a clearance with the wall [see Figure 2], on at least a side of the supply structure segment (21 or 22) facing away from the clearance a receiving space for [capable of] receiving a supply line is defined.
Regarding claim 39, ‘447 teaches in Figure 7, the supply structure segment (21 or 22) is rigidly held in the assembly position [folded state (Abstract)] by a temporary fastening element (13) [third connection member (Page 9)].
Regarding claim 40, ‘447 teaches in Figures 1-8, a supply structure (20) [ladder assembly (Page 4)] extending along a height of the section of the tower, the supply structure (20) including the supply structural segment (21 and 22), the second joint (12) configured for movable connection of the fastening strut (23) to the wall of the tower segment (10).
Regarding claim 41, ‘447 teaches in Figures 1-8, a supply structure (20) [ladder assembly (Page 4)] for at least a section of a tower [as seen in Figures 1 and 3], the section including at least one tower segment (10) [fragment (Page 4)] having a wall, the supply structure (20) comprising: a supply structural segment (21) [ladder (Page 4)]; and at least one fastening strut (22) [supporting arm (Page 4)] fastening the supply structural segment (21) to the tower segment (10), the fastening strut (10) being connected to the supply structural segment (21) via a first joint (221) [first end of fastening strut has a connection hole (Page 6)] configured to be swivelable [rotatable (Abstract)], the fastening strut (22) having a second joint (11) [first connection member (Page 4)] configured for swivelable connection [rotatable (Abstract)] of the fastening strut (22) to the wall of the tower segment (10).
Regarding claim 42, ‘447 teaches in Figures 1-8, a supply structure (20) [ladder assembly (Page 4)] for at least a section of a tower [as seen in Figures 1 and 3], the section including a plurality (Page 4) of tower segments (10) [fragment (Page 4)] arranged on atop another, the supply structure (20) comprising: several supply structural segments (21 and 22) [climbing ladder and supporting arm (Page 4)] joined together for attachment to the section of the tower, wherein each given pair of the supply structural segments (21 and 22) are joined together and are swivelable [rotatable (Abstract)] via joints (211) [first end of fastening strut has a connection hole (Page 6)] so that the supply structure (20) can be folded together to an assembly position [see Figure 3] in which the several supply structural segments lie essentially flat on top of one another and can be unfolded [see Figure 1] to a use position in which the several supply structural segments adjoin one other with regard to a longitudinal direction of the several supply structural segments, the supply structural segments (21 and 22) configured for attachment to the tower [via a joint 11].
Regarding claim 43, ‘447 teaches in Figures 1-8, a method (Claim 5) for erecting a supply structure (20) [ladder assembly (Page 4)] in an interior of at least a section of a tower [as seen in Figures 1 and 3] including several tower segments (10) [fragments (Page 4)], the supply structure (20) including several supply structural segments (21 and 22) [climbing ladder and supporting arm (Page 4)] arranged one atop another and joined together, the method comprising the steps of: configuring the supply structure (20) in a folded assembly position [folded state (Abstract)] in which the several supply structural elements lie essentially flat one atop another (see Figure 3); introducing the supply structure (20) into the interior of the at least a section of the tower (10), the supply structure (20) being in the folded assembly position; and moving the supply structure to an unfolded use position [extended state (Abstract)] in which the several supply structural segments (21 and 22) adjoin one another with regard to a longitudinal direction of the several supply structural segments (21 and 22) and are attached to the tower (10), the supply structure segments (21 and 22) being unfolded via swivelable joints [rotatable (Abstract)] until the supply structure extends along a height of the at least a section of the tower [see Figure 1].
Regarding claim 44, ‘447 teaches in Figures 1-8, the supply structure (20) is moved from the folded assembly position [Figure 3] first to a connecting position [the ladder can roll between a transport state (Fig 3) and a working state (Fig 1) (Abstract)] in which the supply structure (20) is fastened to the at least a section of the tower (10), and second from the connecting position to the use position [working state (Abstract)].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635